DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 02/14/2020. As directed by the amendment: Claim 1 has been amended, no claims have been cancelled, and no claims have been added. Thus, claims 1-15 are presently pending in the application.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Mcloughlin does not disclose a deformable ring kinematically connected to the syringe support. Applicant amended that “the deformable ring being movable relative to the end sleeve”. Mcloughlin discloses that the ring can be attached or an integral part of the sleeve (syringe support) (page 13, lines 22-25), so the ring can slide on the sleeve with respect to the housing (end sleeve).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mcloughlin (WO 2009/081133).
Regarding Claim 1, Mcloughlin discloses a part of a liquid product injection device (auto-injector device (1); Fig.1) comprising: an end sleeve (housing (20) comprising a front (27) and rear (28)), 5a syringe support (barrel sleeve (30)) mobile relative to the end sleeve (in this 'ready to use' position the syringe barrel 30 is movable in reciprocating fashion in an axial sense, but subject to the action of the light return spring 36; page 28, lines 12-14), the syringe support  (30) being intended to carry an injection syringe (syringe (10)) fitted with a removable protection cap (needle cover (70) and removable cap (60)), and a deformable ring (O-ring (80)), kinematically connected to the syringe support (Fig.4), the deformable  ring  (80) being mobile relative to the end sleeve (the ring (80) can be a part of the barrel sleeve (30), so the ring can be mobile with respect to the housing (20)) (the needle barrel is provided with a barrel sleeve that is arranged to fit over part or all of the length of the needle barrel, and the ring is provided to that sleeve (e.g. by attaching or fixing thereto or as an integral part thereof), page 13, lines 22-25) and being elastically deformable between a 10configuration intended for the axial immobilization (use configuration; Fig.4) of the injection syringe  in the syringe support  (In a use configuration the needle cover is removed from the needle tip such that the one or more flexible elements flex into the housing cavity to provide a barrier surface for obstructing exit of the syringe barrel therefrom; page 3, lines 14-16) and a configuration (rest configuration; Figs.1 and 3) intended for the passage of the protection cap  through the deformable ring (In the rest configuration, the one or more (e.g. resiliently) flexible elements contact the needle cover to restrict movement thereof; page 2, lines 14-16).

    PNG
    media_image1.png
    223
    267
    media_image1.png
    Greyscale
Regarding Claim 2, Mcloughlin discloses the part according to claim 1, and further discloses in which at least one sector (Detail A; see below) of the deformable ring (80) includes an axial abutment (inner circumference (82)) intended to cooperate with a distal shoulder of the injection syringe when the deformable ring is in the axial immobilization configuration (the distal shoulder of syringe barrel (12) abuts the inner circumference (82) in the use configuration; Fig.4), the deformable ring (80) being deformed axially between its immobilization (Fig.4) and passage (Fig.3) configurations by radial movement of the sector carrying the axial abutment (the O-ring (80) deforms axially as seen in Fig.4 due to the movement and abutment of the inner circumference (82) with the distal shoulder of the syringe barrel (10)).






Regarding Claim 3, Mcloughlin discloses the part according to claim 2, and further discloses in which the deformable ring (80) comprises at least one deformable ring controlled radial projection (barrier surface (83)) carried by the sector (Detail A) carrying the axial abutment (82), the control radial projection (83) being intended to cooperate (interpreted to mean “assist”) with a complementary surface (flange (38)) integral 25with the end sleeve (20) according to the configuration to be imposed on the deformable ring (the flange (38) prevents the syringe (10) from being pushed back via a return spring (36), so the cap 
Regarding Claim 4, Mcloughlin discloses the part according to claim 3, and further discloses in which the deformable ring (80) is urged elastically toward its immobilization configuration (Fig.4), the deformable ring (80) being deformed against its elastic return force from its 30immobilization configuration (Fig.4) to its passage configuration (Fig.3) by centrifugal radial movement of the sector carrying the axial abutment (the sector (Detail A) moves centrifugally when the removable cap (70 and 60) is pushed against its inner circumference (82); Fig,3) (In the rest configuration, the one or more (e.g. resiliently) flexible elements contact the needle cover to restrict movement thereof; page 2, lines 14-16).
Regarding Claim 6, Mcloughlin discloses the part according to claim 4, and further discloses in which the syringe support (30) is movable relative to the end sleeve (20) (in this 'ready to use' position the syringe barrel 30 is movable in reciprocating fashion in an axial sense, but subject to the action of the light return spring 36; page 28, lines 12-14) between: - a position for mounting the injection device (1) in which the control radial projection (83)  is radially aligned with a passage window (slot between the two inner circumferences (82) of the O-ring (80)) formed in the 5end sleeve (20) so as to allow the centrifugal radial movement of the sector (Detail A) carrying the axial abutment (82) toward the passage configuration (Fig.3) of the protection cap (During the cap 60 removal process it will be seen at Figure 3 that the outer circumference 82 of the O-ring 80 urges (i.e. pushes in) against the needle sheath cover 76 to urge (i.e. push) hooks 77 thereof more deeply into the needle sheath 72; page 28, lines 4-7) (in the rest configuration, the inner ring circumference contacts the needle cover (e.g. the needle , and - an active position (Fig.4) of the injection device (1) in which the control radial projection (83) cooperates (interpreted to mean “assists”) with the complementary surface (38)  integral with 10the end sleeve (20) so as to prevent the centrifugal radial movement of the sector  carrying the axial abutment  toward the passage configuration of the protection cap (the flange (38) prevents the syringe (10) from being pushed back via a return spring (36), so the cap (60 and 70) cannot be inserted into the housing cavity which will cause the O-ring (80) to relax (move towards its central or move centripetally) radially outward (prevent centrifugal (pushed in) movement) and abut with the distal shoulder of the syringe barrel during the use configuration) (In the use configuration, in which the needle cover is removed from the needle tip, the one or more (e.g. resiliently) flexible elements flex into the housing cavity to provide a barrier surface for obstructing exit of the syringe barrel therefrom (e.g. following a syringe fracture event); page 2, lines 16-19).
Regarding Claim 7, Mcloughlin discloses the part according to claim 2, and further discloses in which the deformable ring (80) is urged elastically toward its immobilization configuration (Fig.4), the deformable ring (80) being deformed against its elastic return force from its immobilization configuration to its passage configuration by centrifugal radial movement of the sector carrying the axial abutment (the sector (Detail A) moves centrifugally when the removable cap (70 and 60) is pushed against the inner circumference (82) of the O-ring (80); Fig.3), and the sector (Detail A) carrying the axial abutment (82) is provided with at least 15one axial slot (the slot between two sectors (Detail A); (slot between the two inner circumferences (82) of the O-ring (80)) facilitating the elastic deformation of the deformable ring (80) against its elastic return force from its immobilization configuration (Fig.4) to its passage configuration (Fig.3) by centrifugal radial movement of the sector  carrying the axial abutment (the O-ring (80) is pushed in (deform) when the cap (60 and 70) is inserted through the slot as seen in Fig.3 to prevent removal of the cap).
Regarding Claim 8, Mcloughlin discloses the part according to claim 3, and further discloses in which the deformable ring (80) is urged elastically toward its passage configuration (Fig.3), the 20deformable ring being deformed against its elastic return force from its passage configuration (Fig.3) to its immobilization configuration (Fig.4) by centripetal radial movement of the sector carrying the axial abutment (the sector (Detail A) moves centripetally when the distal shoulder of the syringe barrel (12) is pushed against both the inner circumference (82) and the barrier surface (83) of the O-ring (80); Fig.4).
Regarding Claim 9, Mcloughlin discloses the part according to claim 8, and further discloses in which the syringe support (30) is movable relative to the end sleeve (20) 25between: - a position awaiting (Fig.3) the injection device (1) in which the deformable ring  (80) is in its passage configuration (when the O-ring (80) abuts with the cap (60 and 70)), and - an active position (Fig.4) of the injection device (1) in which the deformable ring (80) is in its configuration for the axial immobilization (Fig.4) of the injection syringe (10)30 in the syringe support (30), the control radial projection (83) cooperating (assisting), from the waiting position (Fig.3) to the active position (Fig.4) of the injection device , with the complementary surface (flange (38)) of the end sleeve (20), the complementary surface forming a ramp (flange (38)) causing the centripetal radial movement of the sector carrying the axial abutment  toward 35the configuration for immobilization of the deformable ring (the flange (38) prevents the syringe (10) from being pushed back via a return spring (36), so the 
Regarding Claim 10, Mcloughlin discloses the part according to claim 1, and further discloses in which the deformable ring (80) is essentially made of polymer material (the one or more (e.g. resiliently) flexible elements comprise a ring comprised of a (e.g. resiliently) flexible material such as a plastic polymer or natural or synthetic rubber material; page 8, lines 8-10).
Regarding Claim 11, Mcloughlin discloses an injection device (1) comprising interconnected distal part (Detail B; see below) and proximal part (Detail C; see below), wherein the distal part comprises the part as claimed in claim 1.

    PNG
    media_image2.png
    133
    818
    media_image2.png
    Greyscale


Regarding Claim 12, Mcloughlin discloses the part according to claim 1, and further discloses in which two diametrically opposite sectors (there are two sectors (Detail A) as seen in Fig.1) of the deformable ring (80) each include an axial abutment (82) intended to cooperate with a distal shoulder of the injection syringe when the deformable ring is in the axial immobilization configuration (Fig.4), the deformable ring (80) being deformed axially between its immobilization (Fig.4) and passage (Fig.3) configurations by radial movement of the sector carrying the axial abutment the O-ring (80) deforms axially as seen in Fig.4 due 
Regarding Claim 13, Mcloughlin discloses the part according to claim 12, and further discloses in which the deformable ring (80) comprises two diametrically opposite control radial projections carried by the sector (Detail A) carrying the axial abutment (82) (there are two barrier surfaces (83) on each sector (Detail A); Fig.1), the control radial projection (83) being intended to cooperate (assist) with a complementary surface (38) integral with the end sleeve (20) according to the configuration to be imposed on the deformable ring (the flange (38) prevents the syringe (10) from being pushed back via a return spring (36), so the cap (60 and 70) cannot be inserted into the housing cavity which will cause the O-ring (80) to relax (move towards its central or move centripetally) radially outward and abut with the distal shoulder of the syringe barrel during the use configuration).
Regarding Claim 14, Mcloughlin discloses the part according to claim 2, and further discloses in which the deformable ring (80) us urged elastically toward immobilization configuration (Fig.4), the deformable ring (80) being deformed against its elastic return force from its immobilization configuration to its passage configuration by centrifugal radial movement of the sector carrying the axial abutment ((the sector (Detail A) moves centrifugally when the removable cap (70 and 60) is pushed against its inner circumference (82); Fig,3).
Regarding Claim 15, Mcloughlin discloses the part according to claim 2, and further discloses in which the deformable ring is urged elastically toward its passage configuration, the deformable ring being deformed against its elastic return force from its passage configuration to its immobilization configuration by centrifugal radial movement of the sector carrying the axial abutment (the sector (Detail A) moves centripetally when the distal shoulder of the syringe barrel (12) is pushed against both the inner circumference (82) and the barrier surface (83) of the O-ring (80); Fig.4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mcloughlin (WO 2009/081133) embodiment 1; in view of Mcloughlin embodiment 2 (Fig.10).
Regarding Claim 5, Mcloughlin embodiment 1 discloses a part according to claim 4, and further discloses in which the control radial projection (83) also forms a connection with the syringe support (30) by being nested in a bracket (front tapered flange (31); Fig.4) of the syringe support 35 forming a mortise (the barrier surface (83) is nested into the front tapered flange (31) of the barrel sleeve (30) to form joint/link as seen in Fig.4).
Mcloughlin embodiment 1 does not appear to disclose a tenon.
Mcloughlin embodiment 2 teaches it was known in the art to have flexible finger (480; Fig.10) that abuts barrel sleeve (30) during the use configuration.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mcloughlin embodiment 1 to incorporate .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./Examiner, Art Unit 3783                     
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783